Citation Nr: 1310219	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  07-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left thumb disorder.

2.  Entitlement to an initial compensable rating (meaning a rating higher than 0 percent) prior to May 4, 2007, for residuals of a lumbar strain, and to a rating higher than 10 percent since.

3.  Entitlement to an initial compensable rating for right carpal tunnel syndrome.

4.  Entitlement to an initial compensable rating for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1994 and from February 2003 to January 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a hearing at the RO in June 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012).

In February 2011, the Board remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, claims for service connection for urinary frequency with urgency, a left thumb disorder, a left shoulder disorder, a right shoulder disorder, a left ankle disorder, a right ankle disorder, a left knee disorder, and a right knee disorder, for further development and consideration.  

In a May 2012 rating decision since issued, on remand, the AMC granted service connection and assigned initial noncompensable (0 percent) ratings for left knee chondromalacia, right ankle sprain, and left ankle sprains, retroactively effective to January 14, 2005, the day after the Veteran's separation from service.  In an even more recent October 2012 rating decision, also on remand, the AMC additionally granted service connection and assigned initial 10 percent ratings for urinary urgency, right knee chondromalacia of the patella, left rotator cuff tendonosis, and right rotator cuff tendonosis, also retroactively effective from January 14, 2005.  The Veteran has not in response separately appealed any of these ratings or effective dates, so these claims have been resolved and are no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The AMC also issued a supplemental statement of the case (SSOC) in November 2012, however, continuing to deny the remaining claim for service connection for a left thumb disorder.  So this claim is still before the Board.

But the Board also sees that, in the August 2005 rating decision, the RO granted service connection and assigned initial noncompensable (0 percent) ratings for lumbar strain, right carpal tunnel syndrome, and left carpal tunnel syndrome.  Each grant of service connection was retroactively effective from January 14, 2005.  In February 2006, so well within the next year, the Veteran filed a timely NOD with the denials of service connection in that August 2005 rating decision.  Also subsequently in April 2006, however, so also well within one year of that decision, the Veteran submitted a statement additionally expressing his disagreement with the initial noncompensable ratings assigned for his service-connected lumbar strain and carpal tunnel syndrome.  In a July 2006 memorandum, his representative indicated that claims for higher initial ratings for the Veteran's back injury and bilateral carpal tunnel syndrome were part of his pending appeal.  He was not however provided a statement of the case (SOC) in response to his April 2006 NOD regarding the initial ratings assigned for his lumbar strain and right and left carpal tunnel syndrome.  In May 2007, via his representative, he filed a claim for increased ratings for his lumbar strain, right and left carpal tunnel syndrome, and bilateral pes planus.  In a November 2007 rating decision, the RO, in pertinent part, granted a higher 10 percent rating for the lumbar strain, retroactively effective from May 4, 2007.  The RO confirmed and continued the noncompensable ratings for the right and left carpal tunnel syndrome.

If, after a valid NOD is filed, VA fails to issue an SOC, then the claim remains pending.  See Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that "[w]here an appellant places a claim for one disability into appellate status by virtue of an NOD, that claim is resolved by a later appellate adjudication of a subsequent claim where both claims stem from the same underlying disorder and the claimed disabilities are identical or substantially similar."  Jones v. Shinseki, 23 Vet. App. 122, 126 (2009).  The Court quoted from its decision in Juarez v. Peake indicating that "[o]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed."  Jones, 23 Vet. App. at 125 (quoting Juarez, 21 Vet. App. 537, 543); see 38 U.S.C.A. § 7105(a), (d)(1).  Accordingly, despite issuance of the November 2007 rating decision, as the Veteran already had timely expressed his disagreement with the initial ratings that had been assigned for his lumbar strain and right and left carpal tunnel syndrome, and since that November 2007 decision either did not grant the highest possible ratings for these disabilities or confirmed and continued the existing ratings, these claims must be remanded for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand, rather than merely refer, the claims).  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A decision granting less than the highest possible rating does not abrogate the appeal for a higher rating, unless the Veteran expressly indicates he is satisfied or content with the higher rating he received, albeit not the maximum possible rating).  After receiving this SOC, the Veteran will then have opportunity to complete the steps necessary to perfect his appeal of these claims to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement) concerning these claims.


The Board also is remanding the claim for service connection for a left thumb disorder, as it too requires further development before being decided on appeal.

As a final preliminary matter, in his January 2005 claim for service connection, the Veteran indicated he was seeking service connection for numerous conditions, including ED (erectile dysfunction).  There is no indication that a claim for service connection for erectile dysfunction has yet been adjudicated.  Additionally, in July 2006, the Veteran's representative stated that she had received documentation in conjunction with the Veteran's appeal to establish entitlement to service connection for several conditions, including a scalp condition.  However, the claim for service connection for a scalp condition has not yet been adjudicated either.

These claims of entitlement to service connection for erectile dysfunction and a scalp condition therefore have been raised by the record, but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Board therefore does not presently have jurisdiction over these claims so is referring them to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The record reflects that there are outstanding VA treatment records that are pertinent to the claims, so needing to be obtained.  In this regard, the Veteran asserts that he has a left thumb condition related to his military service.  Specifically, during his June 2010 hearing before the Board he testified that he had undergone surgery to remove fatty tissue from his left thumb, but that it was recurring.  

He reported in April 2006 that he had had a left thumb mass removed on May 23, 2005, at the local West Los Angeles VA Medical Center (VAMC).  That would have been very contemporaneous to his service, as it had ended earlier that year in January 2005.

VA treatment records currently associated with the claims file do not include records dated in May 2005.  Rather, progress notes from January to April 2005 and from July 2005 to August 2007 have been obtained.  These records reflect that, in April 2005, the Veteran presented with a nodule on the finger pad of his left thumb, which he reportedly had had since 2003 and that recently had enlarged.  He denied a history of trauma or symptoms.  Examination revealed a 5 mm. deep subcutaneous nodule on his left thumb, which was round, smooth, and somewhat mobile.  The pertinent assessment was subcutaneous nodule, foreign body versus other.  A referral to hand surgery was placed and left hand X-rays were ordered in anticipation of the referral.  He later reportedly underwent surgery for this claimed condition on May 23, 2005.  Medical Package Information from the West Los Angeles VAMC confirms he underwent a procedure on that date, described only as a "generic procedure."  Additionally, an October 2005 VA treatment record notes that his surgical history included thumb surgery.  Despite the foregoing, no treatment records from May 2005, including records of this thumb surgery, are currently in the file available for the Board's review.

As any records of VA treatment dated between April and August 2005, including particularly any records regarding this left thumb surgery in May 2005, are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file for consideration.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).

Service connection may be granted for any disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran was afforded a VA examination to evaluate his claimed disabilities in March 2005.  Regarding his claimed left thumb disability, he gave a history of the spontaneous onset of inflammation of the tip of the left thumb in 2003 and described a current bump at the thumb tip.  Left hand X-ray was within normal limits.  In regard to this claimed left thumb condition, the examiner commented that there was no diagnosis because there was no pathology to render a diagnosis.  In the February 2011 remand, the Board noted the Veteran had reported that he had a bump on his left thumb dating back to 2003 and had since undergone surgery to remove scar tissue.  Because the March 2005 VA examiner did not discuss or consider events that may have occurred during the Veteran's second period of service from February 2003 to January 2005, the Board instructed that the Veteran be afforded another VA examination to obtain a medical opinion regarding his claimed left thumb disorder.  The examiner was asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current left thumb disorder was related to the Veteran's military service, including especially to events that purportedly had occurred during his second period of service.  

The Veteran was afforded a VA examination in March 2011.  The examiner evaluated the Veteran's wrists, and noted that he experienced intermittent tingling/numbness in the thumb, index, and middle fingers.  Range of motion testing of the left thumb revealed no gap between the left thumb pad and the fingers.  There was no objective evidence of pain on range of motion testing, nor was there objective pain or limitation of motion after repetitive motion.  The examiner indicated there was no deformity of any of the Veteran's digits, and stated there was no decreased strength for pushing, pulling, and twisting.  There also was no decreased dexterity for twisting, probing, writing, touching, and expression.  The examiner noted there were no radiographs of the hand on file, nor was there a record of treatment for the claimed condition.  The examiner provided a medical opinion, stating the Veteran's bilateral carpal tunnel syndrome, left knee chondromalacia, shoulder rotator cuff tear, back degenerative joint disease with radicular symptoms, and chronic ankle sprains were all documented in the service treatment records.  He opined that each of these conditions was due to or caused by occurrences on active duty.  The examiner did not specifically address the Veteran's claimed left thumb disorder, however, apparently because he had not observed any disability involving this digit.

Since however the March 2011 VA examiner did not provide a medical opinion specifically addressing the Veteran's claimed left thumb disorder, a medical opinion was requested in October 2012.  In November 2012, a physician reviewed the claims file and noted that the March 2011 VA examination revealed a normal examination of the left thumb and hand, with no pain or discomfort, and with normal range of motion, repetitive motion, and neuromuscular and vascular status.  She commented that examination of the left hand was comparable to the right hand.  The physician opined that the Veteran's left thumb condition was less likely than not (less than 50 percent probability) incurred in, caused by, or the result of his time in active service.  In providing a rationale for this opinion, she stated that the March 2011 VA examination had demonstrated a normal left thumb with full motion and structure.  

Because VA undertook to obtain a VA medical opinion to evaluate the claimed left thumb disorder, the Board must ensure the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Despite the November 2012 opinion, which was based on a normal examination of the left thumb in March 2011, the Court has held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


VA treatment records document a subcutaneous nodule on the left thumb in April 2005, so since apparently the filing of this claim.  Accordingly, the claims file should be returned to the March 2011 VA examiner to obtain a supplemental opinion addressing whether the Veteran has had a left thumb disorder at any time since separation from service (as his claim for service connection was filed in January 2005).  If so, the examiner must address the likelihood this disorder is related to or dates back to the Veteran's service.

The Board highlights that, while the March 2011 VA examiner commented that there was no record of treatment for the claimed condition, the VA treatment records currently available for the Board's review document the finding of a subcutaneous nodule on the left thumb in April 2005, and the Veteran has reported undergoing surgery for this condition a short time later, in May 2005.  On remand, then, the VA examiner should consider the April 2005 treatment record and any reports regarding surgery performed in May 2005 that are obtained on remand.

In rendering the requested opinion, the examiner should consider the Veteran's pertinent service treatment records, which reflect that, in September 2003, he was seen for multiple complaints, including a lump/nodule on the tip of his left thumb.  The examiner should also consider the Veteran's assertion that, as a result of loading and unloading M16 magazines several times a week and working on vehicles where he had to touch and work on hot metal during service, he began developing a lump on the thumb of his left (dominant) hand.  He is competent to report loading and unloading M16 magazines and working on vehicles, and the reports of such in-service activities are credible, as they are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

One additional point also worth noting, however, is that a recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  A nodule is not a condition identified in § 3.309(a) as chronic, per se, so not the type of condition subject to this continuity of symptomatology exception.

Finally, as regarding the claims for initial compensable ratings for lumbar strain and right and left carpal tunnel syndrome, as already discussed, in the August 2005 rating decision the RO granted service connection and assigned initial noncompensable (0 percent) ratings for lumbar strain, right carpal tunnel syndrome, and left carpal tunnel syndrome.  Each grant of service connection was retroactively effective from January 14, 2005.  In April 2006, so within the next year, the Veteran submitted a statement expressing his disagreement with the initial noncompensable ratings assigned for his service-connected lumbar strain and carpal tunnel syndrome.  In a November 2007 rating decision, the RO, in pertinent part, granted a higher 10 percent rating for the lumbar strain, retroactively effective from May 4, 2007.  Whereas the RO instead confirmed and continued the existing noncompensable ratings for the Veteran's right and left carpal tunnel syndrome.  

Despite issuing that November 2007 rating decision, by filing a timely NOD with the initial noncompensable ratings that had been assigned in the prior August 2005 rating decision, the Veteran had initiated an appeal of those claims.  38 C.F.R. § 20.201.  See also Gallegos  v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating an NOD need not contain any magic words or phrases).  And since either not granted or not granted to the maximum extent possible in the subsequent November 2007 decision, see again AB, 6 Vet. App. at 38-39, these claims remain pending.  Nevertheless, the RO has not provided him an SOC concerning these claims or given him opportunity in response to complete the steps necessary to perfect his appeal of these claims by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  The appropriate disposition in this circumstance is to remand, rather than merely refer, these claims.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran and his representative an SOC in response to the April 2006 NOD concerning the initial noncompensable ratings assigned for the lumbar strain, right carpal tunnel syndrome, and left carpal tunnel syndrome.  The since granting of the higher 10 percent rating for the lumbar strain in the November 2007 decision did not resolve the appeal of this claim since the Veteran did not indicate his satisfaction with this higher rating, even though greater than the rating assigned initially.  The existing ratings for his bilateral carpal tunnel syndrome also were confirmed, so continued.  Therefore give them time to submit a substantive appeal, VA Form 9 or equivalent statement, in response to the SOC to complete the steps necessary to perfect the appeal of these claims to the Board.  Inform them of the amount of time they have for doing this, i.e., generally speaking, 60 days from the date of receipt of this SOC.  See 38 C.F.R. §§ 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.

2.  Also request that the Veteran provide the names and addresses of all health care providers who have provided evaluation or treatment for his left thumb disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  


A specific request should be made for any outstanding treatment records from the West Los Angeles VAMC dated between April 2005 and July 2005 (to specifically include any records regarding surgery performed on May 23, 2005).

The amount of efforts needed to be expended in obtaining records identified depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.

If any identified records are not obtainable (or none exist), the Veteran and his representative must be notified and the record clearly documented.  38 C.F.R. § 3.159(e)(1).

3.  Next forward the claims file to the physician that performed the March 2011 VA examination, if still available, for a supplemental medical opinion.  In particular, this physician should indicate whether the Veteran has had a left thumb disorder at any time since his January 2005 separation from service, even if he no longer does.  In making this determination, the examiner must consider the April 2005 VA treatment record documenting a subcutaneous nodule on the left thumb and any reports regarding surgery performed in May 2005 that are obtained on remand.


If the Veteran has had a left thumb disorder at any time since January 2005, then the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this disorder is related to or dates back to the Veteran's service.

In making this necessary determination, the examiner should consider the Veteran's pertinent service treatment records, which reflect that, in September 2003 he was seen for multiple complaints, including a lump/nodule on the tip of his left thumb.  The examiner should also consider the Veteran's report that, as a result of loading and unloading M16 magazines several times a week and working on vehicles where he had to touch and work on hot metal during service, he began developing a lump on the thumb of his left (dominant) hand.  

The Veteran is competent to report the development of a lump on his left thumb during service as this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  In determining whether any left thumb disorder present since discharge from service was incurred in service, the examiner must specifically address the Veteran's reported symptoms having first manifested during his military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

That said, however, although the Veteran is competent even as a layperson to proclaim that he developed a lump on the left thumb during service, his statements concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If, for whatever reason, it is not possible to have the March 2011 VA examiner provide this additional comment, then have someone else do it that is qualified to make these necessary determinations.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or whether, instead, the necessary additional responses can be provided merely from reviewing the claims file.

If further examination of the Veteran is deemed necessary, arrange for him to undergo this additional examination.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate examination and development deemed necessary.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



